Pardee, J.,
in delivering the opinion of the Court, said:
The State places upon municipal corporations the burden of keeping the highways within their respective limits in a reasonably safe condition for public travel; and in cities and boroughs this duty is co-extensive with the width of the street, including *111that portion used by foot passengers exclusively. As both the carriage and foot-ways are for the convenience of the public, and not for the especial use or benefit of adjoining proprietors, under the general law, the money expended in maintaining, and in making compensation for injuries resulting from neglect to maintain, is to be paid by the public from taxes assessed equally upon all property. The ownership of land upon a way does not carry with it the burden of an unequal contribution to either branch of these expenditures. The individual owes no duty to the public in reference to. the way, except to remove therefrom all property of his own which obstructs it, and to refrain from doing or placing anything thereon dangerous to the traveller. So far as defects in it result wholly from the operations of nature, the proprietor at whose front they exist is without responsibility for them. Therefore, where ice has accumulated upon the sidewalk to a dangerous extent, it is the duty of the municipality to remove or cover it within a reasonable time after its formation.
The charter authorizes the council to make an ordinance regulating the keeping “ open and safe for public use and travel, and free from encroachment and obstruction, the streets, highways, passways, and public grounds and places in said city.’’ But there is in this language no grant of power to the council to change the general law and transfer the responsibility for injuries resulting from defects in the way from the public to an individual who is not responsible for their existence. The utmost reach of it is only to authorize the enactment of an ordinance requiring each proprietor upon the way to assist the city in restoring the walk to a condition of safety, with a fixed and reasonable penalty for disobedience.
The council enacted the following ordinance. [His Honor read the ordinance set forth in the head-note. ] But by passing this ordinance, the city has not relieved itself from responsibility for the safety of travellers; it remains answerable for injuries resulting either from the negligence of the individual, or its own omission to act. The labor performed by those who obey, and the fines and expenses paid by those who do not, measure the extent of the advantages to be derived from the exercise of the power to pass it.
C. E. Perlcins, for plaintiffs.
E. B. Bennett, for defendants.
Moreover, there not being upon the individual any liability at common law for injuries resulting from obstructions in th*e way wholly the effects of natural causes, such liability is not brought into existence by force of declarations in the ordinance that the obstructions are nuisances, of that i# is his duty to remove them; for, as the liability is the creation of the ordinance» it can be no greater than that specifically named therein; and as, in the one .before us, the council measured it by a fine with cost of removal, the city lias thereby barred itself from enforcing an unnamed and unlimited liability beyond. In the matter of statutory penalties the expression of a certainty prevents the existence of an uncertainty.
In support of his position, counsel for the plaintiff has cited Robbins v. Chicago, 4 Wall., 657; Portland v. Richardson, 54 Me. 46; Lowell v. R. R. Co., 23 Pick., 24; and Brooklyn v. R. R. Co.,’ 47 N. Y., 475; but these are instances of excavations made and negligently left open in the way by the defendants; Boston v. Worthington, 10 Gray, 496; and Churchill v. Holt, 127 Mass., 165, —instances of cellar-ways opening into the street and negligently left unprotected—practically, daily digging and leaving open a dangerous excavation in the street; Milford v. Holbrook, 9 Allen, 17,—negligently permitting an awning to fall; Gray v. Boston Gas Light Co., 114 Mass., 149,—negligently permitting a chimney to fall; Norwich v. Breed, 30 Conn., 535,—digging and negligently leaving unprotected an excavation on defendant’s land, but so dangerously near and open to the street, as to be in effect an excavation therein. In each case the defendant placed a dangerous obstruction in the way, and of course for a time after doing the act was, upon every principle, responsible for the consequences, and that irrespective of any city ordinance.

Judgment for defendant advised.